DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant's election without traverse of the species AMD3100 as the stem cell mobilizer, which mobilizes CD34+ / CD133+ stem cells and tacrolimus (FK-506) as the immunosuppressive gent in the Response to Restriction Requirement, filed 05/10/2021, is acknowledged.

     Therefore, claims 1-10 are being acted upon as they read on the election species. 

3.  Priority

     Upon a review of the priority documents, sufficient written description of “treating inflammatory bowel disease in a patient” appears to be limited to PCT/US2010/059877, filed 12/10/2010, as the provisional USSNs do not appear to provide sufficient written description for this “limitation”.

    While the present application provides written support for the recitation of “low dose of an immunosuppressive agent”, in paragraphs [0081]-[0084] of the specification,
    the previous priority documents, including parent application USSN 13/515,143 does not provide the same disclosure as the instant application with respect to the recitation of “low dose of an immunosuppressive agent”.
   
    For example, other than the disclosure of 0.05 / 0.1 mg/kg (e.g., see page 21, paragraphs 2-3 of the specification of parent application USSN 13/515,143); 0.01 mg/kg/day in Example 1 of the specification and a general description of “low dose” (e.g., see page 2, paragraphs 4-5 of the specification),   

   In turn, in contrast to applicant’s indication that the present application should be examined under the pre-AIA  first to invent provisions,
    the present application, filed on or after March 16, 2013, may be best examined under the first inventor to file provisions of the AIA . 

    Applicant is invited to review the provisions of AIA  / pre-AIA  in terms of examination of the instant application.

    Also, it is noted that applicant indicates that application USSN 14/814,988 claims benefit of provisional USSNs 61/384,017 and 61/383,975.
       However, there is more than one year between the filing date of the instant application and these provisional applications in this chain of priority.

    Applicant is reminded that such priority for the instant limitations requires written description and enablement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 

     A claim as a whole has only one effective filing date.
Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).

    35 USC 120 / 119 requires an applicant to meet the disclosure requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph112, first paragraph, in a single parent application in order to obtain an earlier filing date of individual claims. 

    Also, see MPEP 201.11. 

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

5.  Claim 8 is objected as the recitation of “Tacrolimue” should be “Tacrolimus”.

6. The following is a quotation of 35 U.S.C. 112(b):
     (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
             pointing out and distinctly claiming the subject matter which the inventor or a joint  
             inventor regards as the invention.

      The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
      The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7. Claims 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
 
    Claims 7, 9 and 10 are indefinite in the recitation of “wherein the immunosuppressive agent is administered in a low dose amount” / “low dose of an immunosuppressive agent” are ill-defined and ambiguous.
     For example, the recitation of “low dose of an immunosuppressive agent” is relative in nature which renders the claims indefinite.  

    While the present application provides written support and guidance for the recitation of “low dose of an immunosuppressive agent”, in paragraphs [0079]-[0083] and [92-99] of the specification,
      The claims are not so limited.

     “low dose of an immunosuppressive agent” is not defined by the claims and the specification of the priority documents do not provide a standard for ascertaining the requisite amount / range of doses of any / all immunosuppressive agents or tacrolimus / FK-506 as the elected species of an immunosuppressive agent and.

    Given the differences in defining the metes and bound of the claimed limitation as well as the lack of clear and defined parameters in the current claims,
    In turn, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention of the doses / ranges of doses as it reads on a particular or all immunosuppressive agents by which to determine said metes and bounds. 

     Applicant should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form thebasis for the rejections under this section made in this Office Action: 
      A person shall be entitled to a patent unless 
      (a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
                on sale or otherwise available to the public before the effective filing date of the   
                claimed invention. 

9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousnessrejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made
    
10.  Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Zheng (US 2013/0202553) (1449; #AF) (see entire document)
      and that.the AMD3100 stem mobilizer has the inherent property of being CXCR4 antagonist, as evidenced by paragraph [009] of the instant specification.  

    Zheng teach teaches mobilization of hematopoietic stem cells with stem cell mobilizers such as AMD3100) (e.g., see paragraphs [0012], [0013], [0166], [0342], [0344], [0501], [0502], [0506]) and immunosuppressive regimens (e.g., see paragraphs [0040], [0042], [0327]) in the context of various regimens associated with stem cell transplantation (e.g., see paragraphs [0018], [0038], [0042], [0172], [0181], [0187], [0322], [0327], [0329], [0331], [0339], [0340], [0341], [0388]),     

     including disorders involving inflammatory bowel disease such as Crohn disease and ulcerative colitis  (e.g., see paragraphs [0340]) (see entire document, including Background of the Invention, Summary of the Invention, Detailed Description of the Preferred Embodiment; Examples).

     The AMD3100 stem mobilizer has the inherent property of being CXCR4 antagonist, as evidence by paragraph [009] of the instant specification.  

11.  Claims 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Zheng (US 2013/0202553) (1449; #AF) in view of Chen et al. (US 2013/0108579) (1449; #AG), Miyaji et al. (US 2010/0303766) (1449; #AH), Gordon et al. (US 2010/0105717) (1449; #AI) and Manivasakam et al. (US 2005/0271661) (1449; #AJ)
     and that.the AMD3100 stem mobilizer has the inherent property of being CXCR4 antagonist, as evidenced by paragraph [009] of the instant specification.  
 
    Zheng teach teaches mobilization of hematopoietic stem cells with stem cell mobilizers such as AMD3100) (e.g., see paragraphs [0012], [0013], [0166], [0342], [0344], [0501], [0502], [0506]) and immunosuppressive regimens (e.g., see paragraphs [0040], [0042], [0327]) in the context of various regimens associated with stem cell transplantation (e.g., see paragraphs [0018], [0038], [0042], [0172], [0181], [0187], [0322], [0327], [0329], [0331], [0339], [0340], [0341], [0388]),
     including immunosuppressive treatments in the context of treatment of hematopoietic deficits and related to mobilized peripheral blood precursor cells (e.g., see paragraphs [0040], [0042], [0327]),  
     including disorders involving inflammatory bowel disease such as Crohn disease and ulcerative colitis  (e.g., see paragraphs [0340]) (see entire document, including Background of the Invention, Summary of the Invention, Detailed Description of the Preferred Embodiment; Examples).

     Zheng differs from the claimed methods by not teaching the well known applicability of tacrolimus / FK-506 in the treatment of inflammatory bowel disease as the immunosuppressive agent of choice.
     In addition to the teachings of Zheng et al. with respect to the applicability of stem cell mobilizers in the context of inflammatory bowel disease, the following is noted. 

     Chen et al. (US 2013/0108579) (which claims priority to USSN 61/289,218)
     teach the mobilization of myeloid derived suppressor cells (MSDCs) for the treatment of autoimmune diseases, including IBD such as Crohn’s disease and ulcerative colitis (e.g., see paragraphs [0007], [0023], [0032], [0052], [0057], [0081], [0083], [0090]-[0097], 
with stem cell mobilizers (e.g., see paragraphs [0002], [0012]-[0025], [0059], [0065], [0069] , [0075], [0076], including AMD3100 (e.g., see paragraphs [0025], [0059], [0092]-[0129) of  US 2013/0108579; see entire document),

including AMD3100 (e.g., see paragraphs [0024], [0053], [0085], [0102]) (see entire document, including Field of the Invention, Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples).

     In teaching Cell Populations with Enhanced Transplantation Activity (see entire document, including Background of the Invention, Summary of the Invention, Detailed Description of the Invention),
    Miyaji et al. teach mobilization of various stem cells and progenitor cells from the bone marrow for the treatment of various diseases, including Crohn’s disease (see paragraph [0007]).
     In turn, the prior art recognized various reasons and goals associated with mobilizing stem cells, including CD34+ stem cells in patients with inflammatory bowel disease at the time the invention was made. 

   With respect to treatment of inflammatory bowel disease with tacrolimus / FK-506, the following is noted.

    Gordon et al. teach immunosuppressive treatment with tacrolimus / FK-506 at varying doses, including low dose (e.g., see paragraphs [0013], [0020], [0056], [0203]), including the applicability of patients in need thereof, including patients with Crohn’s disease and ulcerative colitis (e.g., see paragraph [0246]) (see entire document, including Background of the Invention, Summary of the Invention, Detailed Description of the Preferred Embodiment; Examples).

     In addition to Gordon et al. in teaching Methods and Reagents for the Treatment of Immunoinflammatory Disorders (see entire document, including Background of the Invention, Summary of the Invention, Detailed Description, Examples),
    Manisvasakam et al. teach treatment of inflammatory bowel diseases including Crohn's disease and ulcerative colitis with tacrolimus (e.g., see paragraphs [0004], [0030], [0040], [0056], [0080], [0093]-[0095], where the dosages depending on the patient’s conditions [0082], [0087]). 

     One of ordinary skill in the art would have selected tacrolimus / FK-506 as a known immunosuppressive agent in therapeutic regimens of patients with inflammatory bowel disease, including taking advantage of a low dose regimen of tacrolimus / FK-506 as taught by Gordon et al. in the methods of treating patients with inflammatory bowel disease, with the stem cell mobilizer AMD3100 in order to enhance and maintain tissue / organ functioning while minimalizing the detrimental effects of immunosuppressive therapy with an expectation of success at the time the invention was made.





     In addition to the ability of AMD3100 to mobilize stem cells,
     with respect to the extent that tacrolimus / FK-506 may mobilize stem cells, including mobilizing the CD34+ and/or CD133+ stem cells to the peripheral blood in the sufficient amount as claimed.

      Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

   The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  
     See MPEP 2144. 

    The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious
     Here, it would have been obvious to combine the stem cell mobilizing agents / AMD3100 with the applicability of tacrolimus / FK-506 a well known and standard immunosuppressive agent in patients with inflammatory bowel disease. 

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., treating patients with inflammatory bowel disease with a stem cell mobilizer, including AMD3100, and an immunosuppressive agent, including tacrolimus / FK-506 based upon the needs of the patient) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of treating patients with inflammatory bowel disease, with a stem cell mobilizer, including AMD3100 and an immunosuppressive agent, including tacrolimus / FK-506 based upon the needs of the patient with a reasonable expectation of success at the time the invention was filed. 





     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007). 

12.  Claims 1-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Zheng (US 2013/0202553) (1449; #AF) in view of Chen et al. (US 2013/0108579) (1449; #AG), Miyaji et al. (US2010/0303766) (1449; #AH), Gordon et al. (US 2010/0105717) (1449; #AI) and Manivasakam et al. (US 2005/0271661) (1449; AJ),
     and that.the AMD3100 stem mobilizer has the inherent property of being CXCR4 antagonist, as evidenced by paragraph [009] of the instant specification,  
     as applied to claims 1-10 and further in view of Sun et al. (US 2013/0052231) (1449; #AE).

    In addition to the teachings above, Sun et al. has been added to provide further support to the teachings above concerning the applicability of the combination of a stem cell mobilizer, including AMD3100, and an immunosuppressive, including tacrolimus, in therapeutic regimens at the time the invention was made.
 
     Given the teachings of the provisions priority USSN 61/285602 (filed 12/11/2009) AND/OR USSN 61/316180 (filed 03/22/2010)
     Sun et al. teach methods of mobilization of recipient bone marrow stem cells with a stem cell mobilizer (AMD3100) and low dose immunosuppression tacrolimus / FK-506 in order to achieve the potential to improve organ / tissue function via a stem cell mobilizer with low dose immunosuppression 
   (see entire provisional application documents, particularly Report of Invention Disclosure Form, Invention Information, including Abstract of Invention, Problem Solved, Novel Features, Detailed Description of the Invention, Materials and Methods, Conclusion, Workable Extent/Scope, Potential Commercial Use in each of ).


    one of ordinary artisan at the time the invention was made / was filed would have been further motivated to select the stem cell mobilizer, including AMD, and an immunosuppressive, including tacrolimus (FK-506) based upon the teachings of Sun et al., 
   given their applicability to inflammatory bowel diseases as well as the teachings of the prior art of the applicability of both AMD3100 and tacrolimus to transplantation regimens as well, to improve tissue / organ function while minimalizing the deleterious effects of immunosuppressive regimens in patients in need, including patients with inflammatory bowel disease.

13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

14.  Claims 1-10 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,420,751.

   Claims 1-2 of U.S. Patent No. 10,420,751, drawn to treating inflammatory bowel diseases with a stem cell mobilizer, including AMD3100, which mobilizes CD34+ and.orCD133+ CD34 stem cells and the immunosuppressive agent Tacrolimus anticipate the instant claims.

     The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-CD40 antibodies and compositions thereof.


     
16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 24, 2021